Citation Nr: 0327617	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a compression fracture of the thoracic spine at 
T11-T12.   

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.  

3.  Entitlement to service connection for a bilateral foot 
disability, to include bilateral pes planus and Morton's 
neuroma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
August 1980.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased the rating for a compression fracture of T11 and 
T12 to 20 percent from June 1996, continued a noncompensable 
rating for right knee impairment, and denied entitlement to 
service connection for bilateral flatfoot.  

Although a May 2000 rating decision increased the rating for 
right knee impairment to 20 percent from May 1996, the claim 
for a rating in excess of 20 percent remains before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In a July 2000 rating action, right knee impairment was 
recharacterized as a right knee disability, and bilateral 
flatfoot was recharacterized as bilateral pes planus.  In 
February 2001, the Board remanded the case for additional 
development.  

The veteran now resides in the jurisdiction of the Houston, 
Texas VARO. 

The veteran's March 1999 statement and June 1999 hearing 
testimony raised a claim of entitlement to a rating in excess 
of 10 percent for service-connected residuals of a 
compression fracture at L-1.  This claim has not been 
adjudicated and is referred to the RO for appropriate action.  
Bruce v. West, 11 Vet. App. 405, 408 (1998).  


REMAND

The VA has a duty to assist the veteran in obtaining or 
confirming the unavailability of private medical records from 
the private doctor identified in the veteran's signed June 
1999 authorization and consent to release information.  Full 
compliance with the duty to assist includes VA's assistance 
in obtaining relevant records when the veteran has provided 
concrete data as to time, place and identity of the health 
care provider.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  In February 2001, the Board remanded the case to 
obtain these private medical records, but the record does not 
show that they were requested.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  

A remand is also necessary to schedule the veteran for new VA 
spine, knee, and feet examinations.  A VA examination and 
medical opinion is necessary if the record does not include 
sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  In this case, the last VA spine and 
knee examinations took place two years ago in October 2001, 
and more current findings are necessary to determine the 
level of disability associated with residuals of the 
compression fracture of the thoracic spine at T11-T12 and 
with the right knee disability.  Reexamination will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  See 38 C.F.R. § 3.327 
(2003); also see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2003).  
To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  Similarly, a current VA feet 
examination is necessary to determine the likelihood that a 
current bilateral foot disability, to include bilateral pes 
planus and Morton's neuroma, resulted from an event in active 
service.  A VA examination and medical opinion is necessary 
if there is competent evidence of current disability that may 
be associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  Obtain medical records from the 
private doctor identified in the 
veteran's signed June 1999 authorization 
and consent to release information.  If 
these records cannot be obtained and we 
do not have affirmative evidence that 
they do not exist, inform the veteran of 
the records that we were unable to 
obtain, including the efforts made to 
obtain them.  Also inform the veteran 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.  

2.  After completion of Step #1, contact 
the appropriate VA medical facility(ies) 
to schedule VA spine, knee, and feet 
examinations for the veteran.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claims.  
38 C.F.R. § 3.655 (2003).  The claims 
file should be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).  

a.  The VA spine examiner should take x-
rays, conduct any further indicated 
studies, note whether the claims folder 
was reviewed before the examination, and 
state a medical opinion as to: i) a full 
description of the effects of the 
service-connected residuals of the 
compression fracture of the thoracic 
spine at T11-T12 upon the veteran's 
ordinary activity, including employment; 
ii) whether the service-connected 
residuals of the compression fracture of 
the thoracic spine at T11-T12 could 
significantly limit functional ability 
during flare-ups or when the thoracic 
spine is used repeatedly over a period of 
time; iii) loss of range of motion of the 
thoracic spine portrayed in terms of the 
degrees of additional range of motion 
loss due to pain on use or during flare-
ups; and iv) if present in the thoracic 
spine, note crepitation, less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with 
sitting, standing, and weight-bearing.  
Any opinions expressed by the VA spine 
examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

b.  The VA knee examiner should take x-
rays, conduct any further indicated 
studies, note whether the claims folder 
was reviewed before the examination, and 
state a medical opinion as to: i) a full 
description of the effects of the 
service-connected right knee disability 
upon the veteran's ordinary activity, 
including employment; ii) whether the 
service-connected right knee disability 
could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time; iii) loss of range of 
motion of the right knee portrayed in 
terms of the degrees of additional range 
of motion loss due to pain on use or 
during flare-ups; and iv) if present in 
the right knee, note crepitation, less or 
more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the VA knee examiner must be 
accompanied by a complete rationale.  
DeLuca, 8 Vet. App. at 206.  

c.  The VA feet examiner should conduct 
any indicated studies, note whether the 
claims folder was reviewed before the 
examination, and state a medical opinion 
as to: i) the medical classification of 
the veteran's bilateral foot disability, 
if any, and the data required for medical 
classification; and ii) whether it is as 
likely as not that a current bilateral 
foot disability, to include bilateral pes 
planus and Morton's neuroma, resulted 
from oversized boots in July 1974, right 
foot arch pain in August 1974, jamming 
the right little toe against a coffee 
table in April 1975, multiple parachute 
landings throughout service, or any other 
event in service from April 1972 to 
August 1980.  Any opinions expressed by 
the VA feet examiner must be accompanied 
by a complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002);  Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
a rating in excess of 20 percent for the 
service-connected residuals of a 
compression fracture of the thoracic 
spine at T11-T12, entitlement to a rating 
in excess of 20 percent for the service-
connected right knee disability, and 
entitlement to service connection for a 
bilateral foot disability, to include 
bilateral pes planus and Morton's 
neuroma, based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




